UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4039



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MATTHEW JOHN WIGGINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Joseph Robert Goodwin,
District Judge. (CR-99-199)


Submitted:   April 29, 2005                   Decided:   May 19, 2005


Before WILLIAMS, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Kasey Warner,
United States Attorney, Stephanie L. Ojeda, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Matthew John Wiggins appeals from the district court’s

order revoking his supervised release and imposing a sentence of

twelve months imprisonment. Wiggins’ attorney has filed a brief in

accordance     with    Anders   v.    California,    386 U.S. 738    (1967),

addressing whether there are any meritorious issues for appeal.

Although informed of his right to file a pro se supplemental brief,

Wiggins has not done so.

           We review the district court’s decision to revoke a

defendant’s supervised release for an abuse of discretion.                  United

States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).               The district

court need only find a violation of a condition of supervised

release   by    a     preponderance    of   the   evidence.         18    U.S.C.A.

§ 3583(e)(3) (West 2000 & Supp. 2004).            Moreover, because Wiggins’

sentence does not exceed the statutory maximum under § 3583(e)(3),

we review the sentence only to determine whether it is “plainly

unreasonable.”        See 18 U.S.C. § 3742(a)(4) (2000).           Our review of

the record discloses no abuse of discretion, and we find that

Wiggins’ sentence is not plainly unreasonable.

           Counsel’s brief addresses whether the district court

abused its discretion in imposing a sentence which exceeded the

guideline range in the Chapter 7 policy statements.                However, the

sentencing     guideline     range    calculated    under    U.S.     Sentencing

Guidelines Manual § 7B1.4(a) (2003) is purely advisory.                  Davis, 53


                                      - 2 -
F.3d at 642; United States v. Denard, 24 F.3d 599, 602 (4th Cir.

1994).

            In accordance with the requirements of Anders, we have

reviewed    the    entire      record    in    this    case   and     have   found    no

meritorious issues for appeal. Accordingly, we affirm. This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this     court    for   leave    to    withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the    court    and     argument     would    not   aid     the

decisional process.

                                                                             AFFIRMED




                                         - 3 -